DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Claims 1-7, 10, and 12-19 in the reply filed on 06/08/2022 is acknowledged. The traversal is on the ground(s) that no search and/or examination burden exists.  This is not found persuasive because additional searching would have to be done by the examiner for the different claimed dimensions of the distal extension and central body, as well as different keywords needed in a search for a plurality of distal openings as claimed.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the attachment structure, bulb-receiving opening, restricted configuration, and unrestricted configuration must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
“an” in line 4 of paragraph 31 should be deleted and replaced with –a—
“a” in line 1 of Paragraph 42 should be deleted and replaced with –an—
“can be vary” in line 5 of paragraph 102 should be deleted and replaced with –can be varied—
“bit” in line 15 of paragraph 105 should be replaced with –bite—
“mechanismthat” in line 15 of paragraph 144 should be corrected to –mechanism that—
“the the” in line 1 of paragraph 148 should be corrected to –the—
“a a” in line 16 of paragraph 150 should be corrected to –a—
“than” in line 10 of paragraph 155 should be corrected to –then--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Regarding Claim 5, the term “substantially” is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim is therefore rendered indefinite.
Regarding Claim 9, the term “substantially” is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim is therefore rendered indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7, 10, and 12-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20100181329 A1 (Davies et al).
Regarding Claim 1, Davies et al teaches An oropharyngeal exercise device, the device comprising: (a) a bulb body (see annotated Figure 12) comprising: (i) a mouthpiece sized and shaped to be insertable into a user's mouth (176); (ii) a proximal extension (see annotated Figure 12); and (iii) a central body disposed between the mouthpiece and the proximal extension (see annotated Figure 12); (b) a lumen defined within the bulb body such that the lumen is defined within the mouthpiece (see annotated Figure 12), the proximal extension and the central body (see annotated Figure 12); (c) a proximal opening defined in the proximal extension (see annotated Figure 12), wherein the proximal opening is sized to couple with an elongate tube (see annotated Figure 12), whereby the proximal opening allows liquid to flow into the lumen (see annotated Figure 12); (d) a flow restriction structure associated with the bulb body (slit 42), wherein the flow restriction structure comprises a restricted configuration in which the flow restriction structure is configured to restrict the flow of fluid through the lumen such that the user must apply at least a first amount of negative pressure to increase the flow of the fluid (see paragraph 40, “Mouthpiece portion 76 may take a variety of configurations including (but not limited to) mouthpiece portions that include a user-actuated valve adapted to permit selective dispensing of drink liquid from the drink container, mouthpiece portions that permit a user to draw, or suck, drink liquid from the drink container”); and (e) at least one distal opening defined in the mouthpiece and in fluidic communication with the lumen, wherein the flow restriction structure can be the at least one distal opening (see Figure 11, slit 42 is the distal opening of the mouthpiece).

    PNG
    media_image1.png
    531
    671
    media_image1.png
    Greyscale

Annotated Figure 12 of Davies et al
Regarding Claim 2, Davies et al teaches the mouthpiece has an ovular cross-sectional shape (see annotated Figure 11).

    PNG
    media_image2.png
    214
    505
    media_image2.png
    Greyscale

Annotated Figure 11 of Davies et al
Regarding Claim 3, Davies et al teaches the flow restriction structure further comprises an unrestricted configuration configured to allow liquid to flow therethrough at a rate greater than the restricted configuration (see Paragraph 40, mouthpiece is designed to selectively allow a user to consume a drink. The user consuming a drink defines the unrestricted configuration). wherein the flow restriction structure is urged into the unrestricted configuration after the user has applied at least a second amount of negative pressure (see Paragraph 40, the user has to suck on the mouthpiece to draw up liquid. This defines a second amount of negative pressure), wherein the second amount is greater than the first amount (when a user is not drinking, the amount of negative pressure is zero. The magnitude of the negative pressure caused by the user sucking on the mouthpiece as disclosed in Paragraph 40 is greater than 0).
Regarding Claim 4, Davies et al teaches the at least one distal opening is a slit defined in a distal end of the distal extension (see figure 11, slit 42 is defined in a distal end of the distal extension).
Regarding Claim 5, Davies et al teaches a length of the slit is substantially parallel with a cross-sectional width of the distal extension (see annotated Figure 11 below).

    PNG
    media_image3.png
    216
    514
    media_image3.png
    Greyscale

Annotated Figure 11 of Davies et al
Regarding Claim 7, Davies et al teaches the central body has an outer diameter that is greater than an outer diameter of the distal extension and the proximal extension (see annotated Figure 6 below).

    PNG
    media_image4.png
    504
    409
    media_image4.png
    Greyscale

Annotated Figure 6 of Davies et al
Regarding Claim 10, Davies et al teaches the flow restriction structure is disposed anywhere along a length of the lumen (see Figure 11, flow restriction device is located at the end of the end of the distal extension).
Regarding Claim 12, Davies et al teaches An oropharyngeal exercise system, the system comprising:(a) a liquid container (liquid container 12); (b) a lid removably coupleable to the liquid container (cap assembly 14), the lid comprising a bulb-receiving opening defined in the lid (passage 34); and (c) a pump bulb removably positionable in the bulb-receiving opening (see Paragraph 27, “mouthpiece may be non-destructively removed from through-passage 34”), the pump bulb comprising: (i) a bulb body (see annotated Figure 12) comprising: (A) a mouthpiece (176); (B) a proximal extension (see annotated Figure 12); and (C) a central body disposed between the mouthpiece and the proximal extension (see annotated Figure 12), wherein the central body has an outer diameter that is greater than an outer diameter of the mouthpiece and the proximal extension (see annotated Figure 6 above under rejection of Claim 7); (ii) a lumen defined within the bulb body (see annotated Figure 12); (iii) at least one distal opening defined in the distal extension and in fluidic communication with the lumen (see annotated Figure 12), wherein the opening is configured to restrict flow of a liquid out of the lumen (see Paragraph 26, “the mouthpiece assembly restricts the flow of drink liquid through the liquid passage to outlet 42”); and (iv) a proximal opening defined in the proximal extension, wherein the proximal opening is larger than the at least one distal opening (see figures 11 and 12, slit 42 is smaller than (has less surface area than) proximal end 44), whereby the proximal opening allows liquid to flow into the lumen (see Figure 12, the proximal opening is in fluidic communication with straw 68).

    PNG
    media_image1.png
    531
    671
    media_image1.png
    Greyscale

Annotated Figure 12 of Davies et al
Regarding Claim 13, Davies et al teaches the central body comprises an attachment structure, wherein the attachment structure is configured to sealably couple with the bulb-receiving opening (see annotated Figure 11 below).

    PNG
    media_image5.png
    684
    718
    media_image5.png
    Greyscale

Annotated Figure 11 of Davies et al
Regarding Claim 14, Davies et al teaches an elongate tube removably positionable within the proximal opening (straw 68).
Regarding Claim 15, Davies et al teaches the at least one distal opening is a slit defined in a distal end of the mouthpiece (see Figure 11, slit 42 is positioned on the distal end of the mouthpiece).
Regarding Claim 16, Davies et al teaches an oropharyngeal exercise device, the device comprising: (a) a bulb body (see annotated Figure 12) comprising: (i) a distal extension (mouthpiece 176 is the distal extension. Applicant’s specification discloses this as well, see Paragraph 98 of applicant’s disclosure); (ii) a proximal extension (see annotated Figure 12); and (iii) a central body disposed between the distal extension and the proximal extension (see annotated Figure 12); (b) a lumen defined within the bulb body such that the lumen is defined within the distal extension, the proximal extension and the central body (see annotated Figure 12); (c) at least one distal opening (slit 42) defined in the distal extension and in fluidic communication with the lumen (see annotated Figure 12), wherein the at least one distal opening comprises: (i) a first, restricted configuration configured to restrict flow of liquid therethrough (closed configuration shown in Figure 11, slit 42 is closed); and (ii) a second, open configuration configured to allow liquid to flow therethrough at a rate greater than the first, restricted configuration (see Paragraph 40, mouthpiece is designed to selectively allow a user to consume a drink. The user consuming a drink defines the unrestricted configuration), wherein the at least one distal opening is urged into the second, open configuration when the user has applied a predetermined amount of compressive force to external walls of the distal extension via a tongue of the user (see paragraph 41, the force to open the mouthpiece into a configuration from which a user can drink can be generated via compressive force from the muscles of the mouth or the teeth. The tongue is one of the muscles of the mouth); (d) a proximal opening defined in the proximal extension (see annotated Figure 12), wherein the proximal opening is larger than the at least one distal opening (see figures 11 and 12, slit 42 is smaller than (has less surface area than) proximal end 44), whereby the proximal opening allows liquid to flow into the lumen (see Figure 12, the proximal opening is in fluidic communication with straw 68).

    PNG
    media_image6.png
    570
    671
    media_image6.png
    Greyscale

Annotated Figure 12 of Davies et al
Regarding Claim 17, Davies et al teaches the distal extension has an ovular cross-sectional shape (see annotated Figure 11 below rejection of Claim 2; cross section of mouthpiece, the distal extension, is oval).
Regarding Claim 18, Davies teaches the distal extension is a mouthpiece configured for insertion into a user's mouth (mouthpiece 176).
Regarding Claim 19, Davies et al teaches the at least one distal opening is defined in a distal end of the distal extension (see Figure 11, the distal opening, slit 42 is present at the distal end of the mouthpiece).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 20100181329 A1 (Davies et al) and further in view of US 20060226110 A1 (Choi et al).
Regarding Claim 6, Davies et al teaches the device of Claims 1-4. Davies et al does not teach the slit comprises stress relief openings defined at each end of the slit.
Choi et al is a drink bottle with a bite actuated mouthpiece. Choi et al teaches the slit comprises stress relief openings defined at each end of the slit (see annotated Figure 16 below). It would have been obvious to one of ordinary skill in the art before the effective filing date to add the stress relief openings of Choi et al to the mouthpiece of Davies et al with the predictable result of increasing the durability and longevity of the mouthpiece.

    PNG
    media_image7.png
    324
    555
    media_image7.png
    Greyscale

Annotated Figure 16 of Choi et al

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	US 20170188731 A1 (Schuller et al) discloses a similarly designed drinking bottle
	US 5183057 A (Syrop et al) discloses a fluid motion device to exercise the upper and lower jaw joints
	US 20100222706 A1 (Miyahara et al) discloses a device for measuring oral pressure

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H FORSTNER whose telephone number is (571)272-6213. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 5712724966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER H FORSTNER/Examiner, Art Unit 3784                                                                                                                                                                                                        
/SUNDHARA M GANESAN/Primary Examiner, Art Unit 3784